Citation Nr: 1742168	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating higher than 100 percent for loss of use of lower extremities, a residual of amyotrophic lateral sclerosis.

2.  Entitlement to a disability rating higher than 50 percent for weakness of the right upper extremity, a residual of amyotrophic lateral sclerosis.

3.  Entitlement to a disability rating higher than 40 percent for weakness of the left upper extremity, a residual of amyotrophic lateral sclerosis. 

4.  Entitlement to a disability rating higher than 10 percent for weakness of the tongue, a residual of amyotrophic lateral sclerosis.

5.  Entitlement to a disability rating higher than 10 percent for weakness of facial muscles, a residual of amyotrophic lateral sclerosis.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 1967.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew all his claims on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a disability rating higher than 100 percent for loss of use of lower extremities, a residual amyotrophic lateral sclerosis, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for a disability rating higher than 50 percent for weakness of the right upper  extremity, a residual of amyotrophic lateral sclerosis, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal for a disability rating higher than 40 percent for weakness of the left upper extremity, a residual of amyotrophic lateral sclerosis, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal for a disability rating higher than 10 percent for weakness of the tongue, a residual of amyotrophic lateral sclerosis, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the appeal for a disability rating higher than 10 percent for weakness of facial muscles, a residual of amyotrophic lateral sclerosis, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id. 

In an August 2017 letter the representative requested, on behalf of the Veteran, to withdraw all of the Veterans claims on appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding the issues.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.


ORDER

Entitlement to a disability rating higher than 100 percent for loss of use of lower extremities, a residual of amyotrophic lateral sclerosis, is dismissed.

Entitlement to a disability rating higher than 50 percent for weakness of the right upper extremity, a residual of amyotrophic lateral sclerosis, is dismissed.

Entitlement to a disability rating higher than 40 percent for weakness of the left upper extremity, a residual of amyotrophic lateral sclerosis, is dismissed. 

Entitlement to a disability rating higher than 10 percent for weakness of the tongue, a residual of amyotrophic lateral sclerosis, is dismissed.

Entitlement to a disability rating higher than 10 percent for weakness of facial muscles, a residual of amyotrophic lateral sclerosis, is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


